MORROW, P. J.,
The offense is the unlawful sale of intoxicating liquor; penalty assessed at confinement in the penitentiary for one year.
The indictment is regular and regularly presented. No departure from the proper procedure is disclosed by the record. In the absence of the evidence which was before the trial court, the complaints of the charge and the insufficiency of the evidence to sustain the conviction cannot be appraised by this court. Without a showing in the record to the contrary, this court is bound to presume that in entering the judgment the trial court acted within the law.
The judgment is affirmed.